

FIFTH AMENDMENT
TO
LOAN AND SECURITY AGREEMENT


 


 
This Fifth Amendment to Loan and Security Agreement (this "Amendment") is dated
as of September 25, 2006, by and between COMERICA BANK ("Bank") and PAC-WEST
TELECOMM, INC., PAC-WEST TELECOM OF VIRGINIA, INC., PWT SERVICES, INC., and PWT
OF NEW YORK, INC. (each a “Borrower” and collectively, “Borrowers”).
 
RECITALS
 
Borrowers and Bank are parties to that certain Loan and Security Agreement dated
as of November 9, 2005, as amended from time to time, including by that certain
First Amendment to Loan and Security Agreement dated as of November 30, 2005,
that certain Second Amendment to Loan and Security Agreement dated as of
February 17, 2006, that certain waiver letter dated as of May 11, 2006, that
certain Third Amendment to Loan and Security Agreement dated as of May 30, 2006,
and that certain Fourth Amendment to Loan and Security Agreement dated as of
July 28, 2006 (collectively, the "Agreement"). The parties desire to amend the
Agreement in accordance with the terms of this Amendment.
 
NOW, THEREFORE, the parties agree as follows:
 
1.  Notwithstanding anything to the contrary in the Agreement, during the period
commencing May 1, September 302006 through and including November 30, 2006,
Borrowers shall not be required to comply with Sections 6.7 (a), (b), (c) or (d)
of the Agreement.
 
2.  The Agreement hereby is amended to add new Section 6.7(e), as follows:
 
“(e) Cash to Bank Debt. At all times during the period commencing September 30,
2006 through and including November 30, 2006, Borrowers shall maintain an
unrestricted cash balance on deposit with Bank of at least $2,500,000 greater
than the outstanding Indebtedness owing to Bank during such period.
 
3.  Borrowers may request additional Credit Extensions from and after such time
as Borrowers are in pro-forma compliance with Sections 6.7 (a), (b), (c), and
(d) of the Agreement.
 
4.  Unless otherwise defined, all initially capitalized terms in this Amendment
shall be as defined in the Agreement. The Agreement, as amended hereby, shall be
and remain in full force and effect in accordance with its respective terms and
hereby is ratified and confirmed in all respects. Except as expressly set forth
herein, the execution, delivery, and performance of this Amendment shall not
operate as a waiver of, or as an amendment of, any right, power, or remedy of
Bank under the Agreement, as in effect prior to the date hereof.
 
5.  Borrowers represent and warrant that the Representations and Warranties
contained in the Agreement are true and correct as of the date of this
Amendment, and that no Event of Default has occurred and is continuing.
 
6.  As a condition to the effectiveness of this Amendment, Bank shall have
received, in form and substance satisfactory to Bank, the following:
 
(a)  this Amendment, duly executed by Borrowers;
 
(b)  all reasonable Bank Expenses incurred through the date of this Amendment,
which may be debited from any of Borrowers' accounts; and
 
(c)  such other documents, and completion of such other matters, as Bank may
reasonably deem necessary or appropriate.
 
7.  This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one
instrument.
 
 


 


 


 


 


 


 


 


 


 


 


 


 
[Balance of page intentionally left blank.]
 


 

 


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.
 

 
PAC-WEST TELECOMM, INC.
         
By: /s/ Henry Carabelli
     
Title: CEO
     
PAC-WEST TELECOM OF VIRGINIA, INC.
         
By: /s/ Ravi Brar
     
Title: CEO
     
PWT SERVICES, INC.
         
By: /s/ Ravi Brar
     
Title: CEO
     
PWT OF NEW YORK, INC.
         
By: /s/ Ravi Brar
     
Title: CEO
             
COMERICA BANK
         
By: /s/ Sunita Patel
     
Title: Senior Vice President and Regional Managing Director

 

 








[Signature Page to Fifth Amendment to Loan & Security Agreement]
 





--------------------------------------------------------------------------------

